Citation Nr: 1223761	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-18 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left navicular bone deformity status post left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The Veteran had active service from August 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO granted service connection, and assigned a 10 percent disability rating for, left navicular bone deformity status post left foot injury.  

As will be discussed in further detail below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is rated at 10 percent for left navicular bone deformity status post left foot injury under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The provision authorizes a 10 percent disability rating for "moderate" foot injuries, a 20 percent disability rating for "moderately severe" foot injuries, and a 30 percent disability rating for "severe" foot injuries.  The provision also allows for a 40 percent disability rating for foot injuries that cause "actual loss of [the] use of the foot."  Id.  The Board notes that the words "moderate" and "severe" are not defined in the VA rating schedule.  

Where a disability is rated under Diagnostic Code 5284, consideration of 38 C.F.R. §§ 4.40 and 4.45 depends on the nature of the foot injury, and whether it involves limitation of motion.  See VAOPGCPREC 9-98 (August 14, 1998).  Any such determination with respect to sections 4.40 and 4.45, if feasible, is to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Here, the Veteran alleges that his service-connected left navicular bone deformity status post left foot injury is more painful and disabling than contemplated in his current disability rating.  He also alleges that, due to an increase in pain, his ambulatory function is compromised and continues to deteriorate.  With respect to the medical evidence, the Veteran has been diagnosed not only with left navicular bone deformity but also with bilateral pes planus and with bilateral plantar calcaneal spurring.  The reports of VA examination dated in September 2008, October 2009, September 2010, and January 2011, reflect the Veteran's complaints of pain across the left midfoot region, with radiation into the left ankle and lower leg.  

In particular, in the report of September 2008 VA examination, physical evaluation revealed a large bony prominence at the left midfoot at the medial aspect.  Erythema was noted over the bony prominence from shoe rubbing.  An X-ray at that time revealed bilateral plantar calcaneal spurring more prominently on the left, as well as bilateral pes planus deformity slightly more prominent on the left.  No acute fracture-dislocation or bone erosion was identified.  The VA examiner commented that, although the X-ray did not specifically address the bony deformity of the Veteran's left foot, following review of the X-ray with an orthopedic surgeon, it was felt that there was a deformity in the left navicular bone that appeared to be an old healed fracture.  The examiner further commented that this was consistent with the history of trauma to the Veteran's left foot and could account for the continued pain in that foot.  

In a January 2009 Veterans Claims Assistance Act of 2000 (VCAA) Notice Response, the Veteran commented that he had had to retire early from his job at the fire department due to disabilities.  These disabilities reportedly were associated with the Veteran's knees and right hip.  It is not entirely clear what role, if any, the Veteran's service-connected left navicular bone deformity status post left foot injury played in his decision to retire.  (Furthermore, as noted below, in the report of September 2010 VA examination, the examiner noted that the medical condition of the Veteran's spouse was another cause for his retirement.)  
Additionally, in the report of October 2009 VA examination, the Veteran reported that pain in his left foot was daily, and, besides using a cane(s), he also used a motorized cart because his walking was more limited.  The Veteran reported pain at the left instep as well as the dorsal region of the forefoot.  The examiner acknowledged the Veteran's report of being unable to stand for more than a few minutes.  The examiner commented that, with flare ups, there was a 50 to 75 percent reduction in the Veteran's ability to function.  With respect to the Veteran's pes planus (flat feet), the examiner commented that there was moderate pronation and left heel valgus by two degrees.  The valgus was not correctable by manipulation.  The examiner further commented that the Veteran walked on the outside of his left foot without a cane, but that the use of a cane could bear weight more over the great toe but still lateral.  The examiner's diagnosis was traumatic arthritis talonavicular and also pes planus.   

A February 2010 VA primary care note reflects the Veteran's report of moderate to severe left foot pain that radiated to both the medial and lateral side of his foot as well as up his left leg.  The examiner's assessment included left foot pain which was noted as being as likely as not related to the Veteran's left knee pain since the Veteran walked more on the lateral portion of his left foot.  Additionally, an August 2010 VA podiatry consultation note reflects the Veteran's report that his left foot was painful and getting worse.  The Veteran had a prominent navicular tuberosity and collapse of the arch with weight.  The podiatrist assessed diabetes, hammer digit, onychomycosis, painful ambulation, and pes planus.  

In a report of September 2010 VA examination, the Veteran complained of moderate pain across the left midfoot region.  He provided a history of being told by his VA podiatrist (the podiatrist who performed the August 2010 examination noted above), that his "foot was caving in."  On physical examination, the examiner found objective findings of slight tenderness of the medial and dorsal midfoot, and callosities associated with abnormal weight bearing, but otherwise no evidence of painful motion, swelling, instability, or weakness.  In addition, the examiner commented that there was mild pronation of the left foot.  The examiner's diagnosis was left navicular bone deformity and pes planus.  The Veteran's disabilities were identified to cause mild to moderate affects on his daily activities.  
In a report of January 2011 VA examination, the Veteran again reported pain in the left midfoot navicular area radiating up into his left ankle and lower leg.  Clinical findings mirrored those reported in the report of September 2010 VA examination.  The diagnosis was left navicular bone deformity and pes planus.  

The Board finds persuasive in this instance that, in the August 2010 VA podiatry consultation note, the podiatrist reported painful ambulation and pes planus.  Nowhere in the assessment does the podiatrist report that the Veteran's ambulation is being affected by his navicular deformity/tuberosity.  Likewise, in the February 2010 VA primary care note, the doctor commented that the Veteran's left foot pain was due to his nonservice-connected left knee disability, which apparently caused the Veteran to walk on the side of his left foot.  At the very least, these medical findings raise questions as to the severity of disability resulting from the Veteran's service-connected left navicular bone deformity status post left foot injury.  The Veteran's arguments for a higher disability rating appear focused on both pain and his loss of ambulatory ability.  In this case, the evidence does not necessarily show that the Veteran's service-connected left navicular bone deformity results in a loss of ambulatory function.  The Board also notes that, while the VA examiner's diagnosis in October 2009 included traumatic arthritis talonavicular, the only X-ray study apparently associated with the record, that study conducted in September 2008, did not reflect findings of traumatic arthritis.  

A medical examination is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Without a sufficient medical examination, the Board is left to rely on its own unsubstantiated medical conclusions which it is prohibited from doing.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, in light of the conflicting medical findings as noted above, the Veteran should be scheduled for an additional VA examination to allow a medical examiner to clearly identify symptoms associated with the Veteran's service-connected left navicular bone deformity and those symptoms associated with his nonservice-connected left foot disabilities, such as pes planus or calcaneal heel spurs.  38 U.S.C. § 5103A(d)(1) (West 2002); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected left navicular bone deformity status post left foot injury.  Mittleider v. West, 11 Vet. App. 181 (1998).  

Additionally, the RO should supplement the record with any available VA treatment records since January 2011.  Furthermore, the Veteran should be invited to submit any private podiatry records that would support his claim.  In this regard, in a January 2011 VA primary care note, the Veteran was to have visited a podiatrist in Center Point, Missouri and to have had X-rays taken of his left foot.  38 C.F.R. § 3.159(c)(1), (2) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have recently treated him for his left foot disability.  The Board is particularly interested in records of foot treatment that the Veteran has received at the VA Medical Center in Columbia, Missouri since January 2011 and from any private medical professionals (including the podiatrist in Center Point, Missouri) since his (the Veteran's) separation from active duty.  After securing any necessary releases, an attempt should be made to obtain the identified records.  All such available documents should be associated with the Veteran's claims folder.  Notice to the Veteran of an inability to obtain any identified private records should be in accordance with 38 C.F.R. § 3.159(e) (2011).  
2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected left navicular bone deformity status post left foot injury.  The claims file should be made available to and reviewed by the examiner.  The examination report should state that the claims file has been reviewed.  All necessary tests, including radiographic studies, should be performed, and the results of any such tests/studies should be included in the examination report.  

Thereafter, and following a physical examination of the Veteran's left foot, the examiner should comment as to whether there is any limitation of motion of the left foot due to the Veteran's left navicular bone deformity status post left foot injury-and any additional loss of motion of this extremity as a result of weakened movement, excess fatigability, incoordination, pain, or flare-ups.  (See October 2009 VA examiner's comment that with flare ups, there was a 50 to 75 percent reduction in the Veteran's ability to function.)  

The examiner should also address the impact of the Veteran's service-connected left navicular bone deformity status post left foot injury on his ability to work.  [In addressing this matter, the examiner should opine as to the effect that this service-connected disability has on the Veteran's ability to obtain and to maintain gainful employment without regard to any nonservice-connected disability or to the Veteran's age.]  

In addition to the above, the examiner is also requested to provide answers to the following questions:

a.)  Does the Veteran's service-connected left navicular bone deformity result in any loss of ambulatory function?

b.)  Please identify and differentiate (if possible) symptoms associated with the Veteran's service-connected left navicular bone deformity and those associated with any other identified left foot disorder (e.g., pes planus and/or calcaneal spurring).  If the examiner is unable to do so, he or she should explain and state the reason(s) why.  

c.)  Explain the VA examiner's diagnosis in October 2009 of "traumatic arthritis talonavicular" in light of the September 2008 X-ray study revealing no evidence of arthritis.  Does the evidence of record otherwise support a diagnosis of traumatic arthritis talonavicular?

Complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Following the development above, readjudicate the issue on appeal-entitlement to an initial rating in excess of 10 percent for left navicular bone deformity status post left foot injury.  If the benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

